Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 22, 2015

                                        No. 04-15-00222-CV

                 IN THE ESTATE OF CARLOS AGUILAR, DECEASED,
                                   Appellant

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048-L2
                           Honorable Jesus Garza, Judge Presiding


                                          ORDER
Sitting: Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice

     The panel has considered the appellee’s motion to reconsider, and the motion is
DENIED.

       It is so ORDERED on July 22, 2015.

                                                     PER CURIAM



       ATTESTED TO: ______________________
                  Keith E. Hottle, Clerk of Court